DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 30 June 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 12 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claim 17, they are acknowledged and made of record.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0160319), herein Choi, in view of Zhang et al. (“Image Super-Resolution via Dual-Dictionary Learning and Sparse Representation”), herein Zhang, and Rushdi et al. (“Augmented Coupled Dictionary learning for Image Super-Resolution”), herein Rushdi.
Regarding claim 1, Choi discloses a magnetic resonance (MR) image processing apparatus comprising: a processor; and a memory connected to the processor (see Choi Fig. 1 and [0064], where a data processor for processing stored data collected by the data receiver stored in a storage unit for storing data), 
wherein the processor is configured to: acquire a partially sampled multi-coil k-space with respect to an object (see Choi Fig. 8-10, and [0109]-[0120], where k-space data acquired from four channels of a RF receive coil assembly, which may include a phased array coil, is randomly under sampled; see Choi [0073], where several surface coils are arranged in a array to form an array coil; see Choi Fig. 1 and [0121], where a reconstruction processor, of the data processor, performs image reconstruction based on the random undersampled image data; see Choi Fig. 7 and [0103], where acquired k-space data is with respect to an imaged object), and 
obtain a reconstructed image of the object by reconstructing the partially sampled multi-coil k-space (see Choi [0121], where the reconstruction processor generates one or more first reconstructed images corresponding to the number of receive coils; see Choi [0124]-[0126], where the reconstruction processor may perform second image reconstruction using the first reconstructed images; see Choi Fig. 14 and [0136]-[0141], where reconstructed images are generated using image data of an object having random undersampling pattern and dictionary learning compressed sensing).
Although Choi teaches that dictionary learning compressed sensing is used to generate the second reconstructed images (see Choi [0124]-[0130]), Choi does not explicitly disclose that reconstructing the partially sampled multi-coil k-space is based on using a pre-acquired first dictionary and a second dictionary acquired by using the first dictionary, and wherein the second dictionary is acquired by performing dictionary learning on a residual determined by calculating a difference between a pre-acquired image of the object and an approximation of the pre-acquired image, and wherein the processor is further configured to: compute sparse approximations of image patches for the object using the first dictionary. 
Zhang teaches in a related and pertinent image super-resolution method via dual dictionary learning and sparse representation for reconstructing high-frequency details from prior model trained by a set of high- and low-resolution image patches (see Zhang Abstract), where a high resolution estimated image is reconstructed from a low resolution input image using a first main dictionary and second residual dictionary (see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage), where an approximated image, HMHF, is generated based on the first main dictionary, and an approximated residual image, HRHF, is generated based on the second residual dictionary (see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage); which the two dictionaries, main dictionary (MD) and residual dictionary (RD) are trained using sparse representation corresponding to the recovery of the main high frequency (MHF) and residual high frequency (RHF) (see Zhang Fig. 1, and sect. 2.1 Dictionary Learning Stage), where the MD is built as a combination of low frequency and high frequency sub-dictionaries using local patches of training image data (see Zhang sect. 2.1 Dictionary Learning Stage), and the residual dictionary (RD) is trained using a temporary approximated image (HTMP), generated from combining a high resolution (HR) low-frequency image (HLF) and an approximated HR main high-frequency image MHF) produced from the main dictionary and HLF, and HR residual high-frequency image (HRHF), generated from the difference between the HR high-frequency image (HHF) and HMHF  (see Zhang Fig. 1, and sect. 2.1 Dictionary Learning Stage).
At the time of filing, one of ordinary skill in the art would have found it obvious to use the dual-dictionary learning technique of Zhang to improve the magnetic resonance image reconstruction process of Choi, such that the dual-dictionary learning technique is performed with MR image training data, such that a first main dictionary is acquired from learning based on training data and a second residual dictionary is acquired based on the residual high frequency images generated from the difference between high frequency training images and approximated high frequency images produced from the first main dictionary and low frequency training images. This modification is an application of a known technique to a known apparatus ready for improvement to yield predictable results. In this instance, Choi teaches a MR image reconstruction apparatus which performs an MR image reconstruction process upon undersampled k-space data using a dictionary learning compressed sensing technique. Zhang teaches in a super-resolution image reconstruction method using a dual-dictionary learning technique, where a main dictionary is learned using training data and a residual dictionary is learned from residual high frequency image, generated from the difference between a high frequency training image and an approximated high frequency image produced from the main dictionary and low frequency training image. One of ordinary skill in the art would have recognized that by applying Zhang’s teachings to Choi’s MR image reconstruction system would have predictably lead to performing the MR reconstruction using a dual-dictionary learning technique as taught by Zhang where the first main dictionary is acquired from learning based on training data and the second residual dictionary is acquired based on the residual high frequency images generated from the difference between high frequency training images and approximated high frequency images produced from the first main dictionary and low frequency training images, resulting in an improved reconstruction of the MR images. 

Rushdi teaches in a related and pertinent super-resolution image reconstruction method using an augmented coupled dictionary learning scheme (see Rushdi Abstract), where a low-resolution-space dictionary, Dy, high-resolution-space dictionary, Dx, and augmenting dictionary Da are learned from training data (see Rushdi sect. II. B. Dictionary Training, C. Optimization for the Low-Resolution Dictionary, and D. Computing the High-Resolution and Augmenting Dictionaries), where the augmenting dictionary compensates for modelling error of the non-augmented coupled dictionary scheme  and the modelling error can be defined as the low-resolution-space dictionary learning residual (see Rushdi sect. II. A. Problem Formulation and Eq. (2)), and for a given test image, low-resolution residuals are computed based on the difference between low-resolution test image patches and reconstructed low-resolution test image patches based on corresponding sparse codes of the low-resolution test image and trained low-resolution-space dictionary, Dy (see Rushdi sect. II. E. Synthesis), high resolution image patches are computed based on the sum of reconstructed image patches and reconstructed image patch residuals, which is obtained from the low-resolution residuals and augmenting dictionary, Da, and the output image is produced by placing the computed high-resolution image patches back in their respective locations (see Rushdi sect. II. E. Synthesis and Eq. (9)). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Rushdi’s technique to obtain high-resolution image patches based on the sum of computed reconstructed image patches and reconstructed image patch residuals to the magnetic resonance image reconstruction process of Choi and Zhang, such that residual image patches are computed based on the difference a, and computing high resolution image patches based on the sum of reconstructed image patches and reconstructed image patch residuals, and the output image is produced by placing the computed high-resolution image patches back in their respective locations. One of ordinary skill in the art would have recognized that by applying Rushdi’s teachings to Choi and Zhang’s MR image reconstruction system would have predictably lead to performing super resolution MR reconstruction using the dual-dictionary learning technique as taught by Zhang, where the final reconstructed image is obtained based on the sum of the reconstructed image patches and reconstructed residual image patches, where the reconstructed residual image patches are obtained by computing residual image patches based on the difference between the given image patches and image patches reconstructed using previously learned first main dictionary, and high-resolution residual image patches are reconstructed based on the previously learned residual dictionary, resulting in an improved reconstruction of the MR images. 
(see Zhang sect. 2.1 Dictionary Learning Stage and sect. 2.2 Image Synthesis Stage, where the approximated high frequency image, HMHF-, is determined based on sparse representation vectors of image patches; thus suggesting that the approximated high frequency image is equivalent to the broadest reasonable interpretation of a sparse approximation).

Regarding claim 5, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to 
obtain the reconstructed image by reconstructing the multi-coil k-space based on patches corresponding to different frequency bands, which are acquired based on the partially sampled multi-coil k-space, the first dictionary, and the second dictionary (see Choi [0124]-[0128], where the reconstruction processor performs a second image reconstruction using the dictionary learning technique based on image patches; see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage, where a high resolution estimated image is reconstructed based on patches derived from the input image and the use of a first main dictionary and second residual dictionary, where the low frequency image patches, plk, are extracted from low frequency images derived from the input image, and reconstructed high frequency image patches, p^hk, are reconstructed using the high frequency main dictionary (HMD); see also Zhang sect. 2.1 Dictionary Learning Stage, where image patches, phk, correspond to high resolution and high frequency images, HHF, and image patches, plk, correspond to high resolution and low frequency images, HLF).


Regarding claim 6, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, further comprising an operator console, wherein the operator console comprises a display configured to visualize the reconstructed image (see Choi Fig 1 and [0068], where the user operating station includes an operating console and a display for displaying an image created by the image processor).

Regarding claim 7, please see the above rejection of claim 6. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 6, wherein the operator console further comprises a controller, and wherein the controller is configured to control the MR image processing apparatus (see Choi Fig 1 and [0068], where the user operating station includes an operating console which allows a user to manipulate the MRI apparatus).

Regarding claim 8, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, further comprising an MR scanner configured to acquire data of the partially sampled multi-coil k-space (see Choi Fig. 1, Fig. 2A, and [0055]-[0064], where MRI apparatus includes a magnet assembly for forming a magnetic field to image an object and generate an echo signal to be received by the RF receive coil assembly; see Choi Fig. 8-10, and [0109]-[0120], where the k-space data is acquired from four channels of a RF receive coil assembly and undersampled).

Regarding claim 10, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to preprocess the partially sampled multi-coil k-space and reconstruct the preprocessed multi-coil k-space based on the first and second dictionaries (see Choi [0121]-[0123], where the reconstruction processor performs a first image reconstruction on the acquired undersampled image data prior to performing the second image reconstruction using the dictionary learning technique).

Regarding claim 12, it recites a method performing the apparatus functions of claim 1. Choi, Zhang, and Rushdi teach the method by performing the apparatus functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Choi, Zhang, and Rushdi are similar, mutatis mutandis.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, and Rushdi as applied to claims 1 and 12 above, and further in view of Ravishankar et al. (“Multiscale Dictionary Learning for MRI”), herein Ravishankar.
Regarding claim 4, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to
acquire a first image based on the partially sampled multi-coil k-space (see Choi [0121]-[0123], where the reconstruction processor performs a first image reconstruction on the acquired undersampled image data) and 
obtain the reconstructed image by reconstructing the multi-coil k-space based on patches acquired from the first image, the first dictionary, and the second dictionary (see Choi [0124]-[0128], where the reconstruction processor performs a second image reconstruction using the dictionary learning technique using the first reconstructed image;  see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage, where a high resolution estimated image is reconstructed from extracting patches of a low frequency image derived from the input image and the use of a first main dictionary and second residual dictionary).

Ravishankar teaches in a related and pertinent method form compressed sensing MR image reconstruction using multiscale dictionaries (see Ravishankar Introduction), where multiple scales are considered in performing dictionary learning, leading to image patch sizes having different sizes at the different scales (see Ravishankar sect. Theory and Algorithm).
At the time of filing, one of ordinary skill in the art would have found it obvious to use Ravishankar’s multiscale reconstruction technique of using multiple scales for dictionary learning, leading to multiscale dictionaries and the use of image patches with different sizes at different scales, to the combined MR image reconstruction apparatus of Choi, Zhang, and Rushdi, to perform MR image reconstruction using multiscale dictionaries. This modification is a use of a known technique to improve a similar apparatus in the same way. In this instance, Choi, Zhang, and Rushdi suggests a base MR image reconstruction apparatus which performs a dual-dictionary learning based MR image reconstruction process using image patches derived from the input image with a first main dictionary and second residual dictionary. Ravishankar teaches in a comparable dictionary learning based MR image reconstruction method, using considered multiple scales in performing the dictionary learning base MR image reconstruction, where image patches with different sizes at different scales are used. One of ordinary skill in the art could have applied Ravishankar’s technique of performing the multiscale dictionary learning based MR image reconstruction to the teachings of Choi, Zhang, and Rushdi, predictably resulting in performing multiscale dictionary learning based MR image reconstruction, which uses image patches with different sizes at different scales, and provide better reconstructions visually and in terms of peak signal to noise ratio (see Ravishankar sect. Discussion).


Please see the above rejection for claim 4, as the rationale to combine the teachings of Choi, Zhang, Rushdi, and Ravishankar are similar, mutatis mutandis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, and Rushdi as applied to claim 1 above, and further in view of Nagle et al. (“Multiple Region MRI”), herein Nagle.
Regarding claim 9, please see the above rejection of claim 1. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to 
obtain the reconstructed image by reconstructing a plurality of partially sampled multi-coil k-spaces corresponding to the plurality of frequency bands based on the first and second dictionaries see Choi [0124]-[0128], where the reconstruction processor performs a second image reconstruction using the dictionary learning technique based on image patches; see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage, where a high resolution estimated image is reconstructed based on patches derived from the input image and the use of a first main dictionary and second residual dictionary, where the low frequency image patches, plk, are extracted from low frequency images derived from the input image, and reconstructed high frequency image patches, p^hk, are reconstructed using the high frequency main dictionary (HMD); see also Zhang sect. 2.1 Dictionary Learning Stage, where image patches, phk, correspond to high resolution and high frequency images, HHF, and image patches, plk, correspond to high resolution and low frequency images, HLF).
Although Zhang teaches the use of low resolution and high resolution patches for reconstructing a high resolution estimated image; Choi, Zhang, and Rushdi do not explicitly disclose decomposing the acquired partially sampled multi-coil k-space into a plurality of frequency bands. 
(see Nagle Abstract), where image data can be decomposed into “background” component (low-frequency) and “edge” component (high-frequency) and the components can be reconstructed according to optimal k-space sampling patterns and obtaining the final reconstructed image by summing the reconstructed background and edge components (see Nagle Fig. 2 and sect. Filtered mrMRI). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Nagle’s technique of decomposing acquired k-space data into “background” (corresponding to low-frequency) and “edge” (corresponding to high-frequency) components to the combined teachings of Choi, Zhang, and Rushdi for performing a dual-dictionary learning based MR image reconstruction where the acquired k-space data is decomposed into low and high frequency components to be reconstructed accordingly and combining the reconstructed components to obtain the reconstructed image. This modification is a use of a known technique to improve a similar apparatus in the same way. In this instance, Choi, Zhang, and Rushdi suggests a base MR image reconstruction apparatus which performs a dual-dictionary learning based MR image reconstruction process using image patches extracted from a low resolution input image with a first main dictionary and second residual dictionary. Nagle teaches in a comparable MR image reconstruction method, a technique of decomposing acquired k-space data into “background” (corresponding to low-frequency) and “edge” (corresponding to high-frequency) components to be reconstructed according to optimal sampling patterns and recombining the reconstructed components to acquire the reconstructed image. One of ordinary skill in the art could have applied Nagle’s known technique to decompose acquired k-space data into low and high frequency components to be reconstructed and combining the reconstructed components into a final reconstructed image to the teachings of Choi, Zhang, and Rushdi, such that the acquired undersampled k-space data are decomposed into the low and high frequency components, and dual-dictionary learning based MR image reconstruction is performed on the low and high frequency components, where the . 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, and Rushdi as applied to claims 10 above, and further in view of Zhang et al. (US 2013/0044960), herein Zhang’960.
Regarding claim 11, please see the above rejection of claim 10. Choi, Zhang, and Rushdi disclose the MR image processing apparatus of claim 10, wherein the processor is further configured to preprocess the partially sampled multi-coil k-space by filling unsampled positions in the partially sampled multi-coil k-space with initial guesses (see Choi [0121]-[0123], where the first image reconstruction may be performed by GRAPPA, in which non-sampled lines of the undersampled image data are estimated using the linear combination of neighboring lines).
Choi, Zhang, and Rushdi do not explicitly disclose that the preprocessing includes performing coil compression on the partially sampled multi-coil k-space.
Zhang’960 teaches in a related and pertinent method for performing coil compression for acquired k-space MRI imaging data (see Zhang’960 Abstract), where a coil compression technique is applied to original data from multiple coils into fewer virtual coils (see Zhang’960 [0025]-[0026]; and see Zhang’960 Fig. 10 and [0062]), and that any parallel imaging and compressed sensing method can be directly applied to the virtual coils for reconstruction (see Zhang’960 [0040]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Zhang’960’s coil compression technique to the combined teachings of Choi, Zhang, and Rushdi, such that coil compression is performed on the undersampled k-space data, and the suggested dictionary learning based MR image reconstruction is performed on the coil compressed data for accelerated reconstruction. This modification is an application of a known technique to a known apparatus ready for .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, and Rushdi as applied to claims 12 above, and further in view of Liu et al. (“Highly Undersampled Magnetic Resonance Image Reconstruction Using Two-Level Bregman Method With Dictionary Updating”), herein Liu.
Regarding claim 15, it recites a non-transitory computer readable recording medium having stored therein a program for performing the method of claim 12. Choi, Zhang, and Rushdi teach a computer readable recording medium for performing the method of claim 12 (see Choi Fig. 1 and [0064], where a data processor for processing stored data collected by the data receiver stored in a storage unit for storing data). Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Choi, Zhang, and Rushdi are similar, mutatis mutandis.

Liu teaches in a related and pertinent method for performing coil compression for acquired k-space MRI imaging data (see Liu Abstract), where algorithms have been implemented on a PC equipped with a CPU and RAM memory (see Liu sect. IV. Experimental Results).
At the time of filing, one of ordinary skill in the art would have found it obvious to implement Choi, Zhang, and Rushdi’s disclosed invention by implementing algorithms on a PC equipped with a CPU and RAM memory as taught by Liu. This modification is a use of a known technique to improve a similar apparatus in the same way. In this instance, Choi, Zhang, and Rushdi suggests a base MR image reconstruction apparatus which uses a data processor to perform the disclosed teachings of a dual-dictionary learning based MR image reconstruction process for processing stored data collected by the data receiver stored in a storage unit for storing data. Liu teaches in a comparable MR image reconstruction method, where the reconstruction is implemented as algorithms on a PC equipped with a CPU and RAM memory. One of ordinary skill in the art would have found it obvious that the teachings of Choi, Zhang, and Rushdi would be implementable as algorithms upon a PC equipped with a CPU and RAM memory as taught by Liu, predictably resulting in implementing the combined teachings of Choi, Zhang, and Rushdi as an algorithm stored on the RAM memory of the PC. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, and Rushdi as applied to claim 1 above, and further in view of Aharon et al. (“K-SVD: An Algorithm for Designing Overcomplete Dictionaries for Sparse Representation), herein Aharaon.
Regarding claim 17, please see the above rejection of claim 1. Choi, Zhang, and Rushdi do not explicitly disclose the MR image processing apparatus of claim 1, wherein the sparse approximations of the image patches are computed using an Orthogonal Matching Pursuit (OMP) algorithm. 
(see Zhang sect. 2.2 Image Synthesis Stage)
Aharon teaches in a related and pertinent algorithm for designing overcomplete dictionaries for sparse representation (see Aharon Abstract), where approximate solutions such as pursuit algorithms have been proposed to determine the sparsest representations of a given signal in performing sparse coding, where the orthogonal matching pursuit (OMP) algorithm is suggested (see Aharon sect. II. Sparse Coding: Prior Art), and that performing a K-SVD algorithm for training of sparse dictionaries uses a pursuit algorithm to compute the representation vectors (see Aharon sect. IV. The K-SVD Algorithm and Fig. 2), and the OMP was used to find the coefficients (see Aharaon sect. V. B. Applying the K-SVD). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the combined teachings of Zhang and Aharon, that the sparse approximations of the image patches are computed using the orthogonal matching pursuit algorithm to generate the patches used for reconstructing the approximated image patches. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Zhang teaches that decomposed patches of an input image is generated according to an OMP algorithm and cites the teachings of Aharon. Aharon teaches that pursuit algorithms have been proposed to determine the sparsest representations of a given signal in performing sparse coding and uses orthogonal matching pursuit (OMP) algorithm as a pursuit algorithm to compute and find the coefficients of the representation vectors for training of sparse dictionaries. One of ordinary skill in the art would have found that the use of the orthogonal matching pursuit algorithm would have been reasonably successfully in generating the decomposed image patches for computing sparse approximations of the image patches as taught by Zhang and Aharon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/TIMOTHY CHOI/               Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/               Supervisory Patent Examiner, Art Unit 2661